Citation Nr: 1417650	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-46 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a head injury, and denied a petition to reopen service connection for bilateral hearing loss.  The Veteran timely appealed those decisions.

The claims of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed February 2005 rating decision denied service connection for hearing loss; new and material evidence was not received within one year of its issuance.

2.  The evidence since February 2005 is new and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence received subsequent to the February 2005 rating decision is new and material, and the requirements to reopen a claim of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the instant decision reopens the claim, and as no adverse determinations with respect to the underlying service connection issues are reached in this decision, there is no need to discuss VA's duties to notify and assist the Veteran in the development if his appeal.  Such discussion will be accomplished at such time that a final disposition is reached on the appeal. 

The Veteran was initially denied service connection for bilateral hearing loss in a February 2005 rating decision, and he was informed of that decision in a letter dated that same month.  The Veteran did not file a notice of disagreement.  Moreover, no new and material evidence with regard to that claim was received within the one year appeal period.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the February 2005 decision is final, and new and material evidence is required to open that claim.  See 38 C.F.R. § 3.156(a) (2013).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002)(eliminates the concept of a well-grounded claim).

During the pendency of this claim, the Veteran stated in his notice of disagreement and his substantive appeal that he was a cannoneer with a 155 mm artillery gun in the Republic of Vietnam during his period of service, and that he does not have any post-service occupational or recreational noise exposure that would have exposed him to intense levels of noise that his military service did, and that it is quite apparent that his hearing loss is far worse than typical for someone of his age.  Such contentions were not previously of record and raise a reasonable possibility of substantiating the claim, which had initially been denied for lack of evidence connecting the current hearing loss to the Veteran's conceded in-service acoustic trauma.  Accordingly, the Board finds that the record contains new and material evidence to reopen the claim pursuant to 38 C.F.R. § 3.156(a).  Accordingly, the Board will address the underlying service connection claim on its merits at this time.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for bilateral hearing loss is granted.


REMAND

With regard to the TBI claim, the Veteran indicated that as a cannoneer he would fly in helicopters transporting the cannons to their battle positions.  He indicated that while in the Republic of Vietnam, he was hit in the back of his head with a turnbuckle while loading ammunition, and he was rendered unconscious for over 30 minutes.  He stated that he developed a seizure disorder in 2003, and that prior to that he experienced headaches accompanied by disorientation.  He believed that his seizures, headaches, and other symptomatology were the result of this head injury in service.

The Veteran submitted a November 2008 statement from his brother which indicated that in November 1969 he received a letter from the Veteran in which he the head injury was documented.  

In light of this corroborative evidence that a head injury occurred, as well as such an injury being of the types, places and circumstances consistent with the Veteran's service in the Republic of Vietnam, the Board finds that the low threshold for a VA examination has been met in this case.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  That claim is therefore remanded in order to afford the Veteran a VA TBI protocol examination.

With respect to the Veteran's bilateral hearing loss claim, the only competent opinion of record is that of the January 2005 VA examiner.  The Board notes that such opinion is inadequate, because it focused on whether there was evidence of a hearing loss at discharge from service, rather than considering, based on the totality of the record, whether the Veteran's current hearing loss is the result of his military service, particularly the acoustic trauma from his combat service therein.  The Board thus finds that a new VA examination is necessary and a remand of that issue is appropriate at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss or TBI residuals, which is not already of record, to include any ongoing treatment with St. Johns since 2004.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of his service.  

The examiner must specifically address the Veteran's lay statements regarding symptomatology during and after service, as well as any continuity of symptomatology since military service.

The examiner should additionally opine whether the Veteran's hearing loss is more likely, less likely, or at least as likely as not caused by or otherwise related to his service-connected tinnitus.

Finally, if the hearing loss is not found to be related to active service, the examiner should opine whether the Veteran's hearing loss has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his tinnitus.  If aggravation is found, the examiner should identify the baseline level of disability before such aggravation.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination an appropriate examiner in order to determine whether any current residuals of a traumatic brain injury, including any headaches and a seizure disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of a traumatic brain injury, including a seizure disorder and/or headaches.  The examiner should be extremely thorough in documenting any and all TBI-related symptoms that the Veteran currently exhibits or has exhibited at any time during the appeal period.  The examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his claimed TBI.

For any residual of traumatic brain injury found, the examiner should then opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service, to include the turnbuckle accident while in the Republic of Vietnam.  

The examiner must take as conclusive fact that the Veteran is presumed sound on entrance into military service and that he was hit in the back of the head by a turnbuckle in a helicopter, as he has attested to.

The examiner should particularly discuss whether the Veteran's currently-diagnosed TBI residuals are the result of his head injury during service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and residuals of a TBI.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


